Citation Nr: 1013176	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  99-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).
  

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel










INTRODUCTION

The Veteran had active service from February 1942 to 
November 1945.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 1999 rating decision in 
which the RO denied a rating in excess of 50 percent for 
PTSD.  The Veteran's representative at the time filed a 
notice of disagreement (NOD) in September 1999, and the RO 
issued a statement of the case (SOC) in November 1999.  The 
Veteran's representative filed a substantive appeal 
pertaining to this issue (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in December 1999.

In a March 2001 decision, the Board, inter alia, denied a 
rating in excess of 50 percent for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2001, the 
appellant and the VA Secretary filed a Joint Motion to 
Partially Remand and to Stay Further Proceedings (Joint 
Motion).  By October 2001 Order, the Court granted the Joint 
Motion, vacating that portion of the March 2001 Board 
decision that denied a rating in excess of 50 percent for 
PTSD, and remanding that issue to the Board for further 
proceedings consistent with the Joint Motion.

In June 2002 and March 2003, the Board determined that 
further evidentiary development was warranted in this case, 
and attempted to undertake such development pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002) and Board procedures 
then in effect.  The Board notified the Veteran and his 
representative of that development by letters of October 
2002 and May 2003.  However, the provision of 38 C.F.R. § 
19.9 purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO was later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, in September 2003, the Board remanded the 
matter on appeal to the RO, via the Appeals Management 
Center (AMC), for completion of the actions previously 
requested, further action, and readjudication of the claim.  
After completing the actions requested, the RO/AMC continued 
the denial of the claim on appeal (as reflected in a 
September 2004 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.

In an April 2005 decision, the Board again denied the 
Veteran's claim and the Veteran filed another timely appeal 
to the Court.  Unfortunately, in March 2006, the RO 
determined that the Veteran's VA claims file had been lost; 
the current file is a rebuilt one.

In a June 2006 Order, the Court granted a Joint Motion for 
Remand filed by counsel for both parties, vacating the April 
2005 Board decision and remanding the matter for additional 
proceedings consistent with the Joint Motion.  In the June 
2006 Joint Motion for Remand, the Board was instructed to 
rebuilt the claims folder as well as readjudicate the 
Veteran's claim based on the reconstructed record.  It was 
further noted that the Board should adequately address the 
evidence of record and consider, whether, in light of all 
the symptomatology, he warrants a higher schedular rating.

In May 2007, the Board granted a 70 percent, but no higher, 
rating for PTSD.  The Veteran appealed the May 2007 Board 
decision to the Court.  In May 2008, the Court granted the 
Joint Motion for Remand filed by counsel for both parties, 
vacating the May 2007 Board decision and remanding the 
matter to the Board for additional proceedings consistent 
with the Joint Motion.  

In a December 2008 letter, the Veteran's attorney notified 
the Board that the most recent joint motion satisfied the 
agreement he had with the Veteran and that he no longer 
represented the Veteran.  The Veteran was offered an 
opportunity to obtain another representative.  As the 
Veteran has not obtained another representative, the Board 
now recognizes the Veteran as proceeding pro se in this 
appeal.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


REMAND

The Board's review of the claims file reveals that further 
RO action on the claim on appeal is warranted.  

Since the RO's last adjudication of this matter, additional 
evidence that is pertinent to the claim on appeal has been 
received.  In January 2010, the Board sent a letter to the 
Veteran inquiring about a waiver of initial RO consideration 
of the newly obtained evidence.  The letter noted that if no 
response was received within 45 days, VA would assume that 
the Veteran did not wish to have the Board decide the appeal 
at this time and the case would be remanded for RO review of 
the newly obtained evidence.  No response was received from 
the Veteran within 45 days.  

Under these circumstances, the Board has no alternative but 
to remand the claim on appeal to the RO for consideration of 
the additionally received evidence, in the first instance.  
See 38 C.F.R. § 20.1304 (2009).  Of course, this action 
should be undertaken after accomplishing any additional 
action deemed warranted (including arranging for the Veteran 
to undergo further examination, if appropriate). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. After undertaking any additional action 
deemed warranted (to include arranging for 
the Veteran to undergo further 
examination, if appropriate), the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence (to 
particularly include all evidence added to 
the record since the RO's last 
adjudication of the claim) and legal 
authority. 

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


